In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        _________________________

              No. 06-11-00224-CR
        ______________________________


         WADE HUNNICUTT, Appellant

                        V.

        THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law
               Titus County, Texas
              Trial Court No. 24884




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

       Wade Hunnicutt, appellant, has filed with this Court a motion to dismiss his appeal. The

motion is signed by Hunnicutt and by his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we

grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.



                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:       June 12, 2012
Date Decided:         June 13, 2012

Do Not Publish




                                              2